WIENER, Acting P. J., Dissenting.
My disagreement with the majority is with their cursory rejection of In re Donald R. (1987) 195 Cal.App.3d 703 [240 Cal.Rptr. 821], I believe Donald R. sets forth a thoughtful and persuasive analysis of the same issue presented here and that it should be followed. I would also defer to Donald R. under the doctrine of stare decisis. (Interinsurance Exchange v. Campbell (1986) 187 Cal.App.3d 242, 243, 247 [232 Cal.Rptr. 27]; Kaus, Precedent is a Many Splendored Thing or Let Thirteen Flowers Bloom (Cal. Center for Jud. Ed. & Research J. (1986).) The rejection of established precedent in this type of case creates uncertainty for our overworked juvenile courts and imposes an unnecessary burden on our Supreme Court to decide the conflict.
My application of Donald R. to this case causes me to conclude there is insufficient admissible evidence to support the juvenile court’s dependency finding. I would therefore reverse the order of the trial court.
Appellant’s petition for review by the Supreme Court was denied March 23, 1989. Mosk, J., was of the opinion that the petition should be granted.